Case 19-11938-LSS   Doc 432-2   Filed 09/01/21   Page 1 of 48




              EXHIBIT A
                   Case 19-11938-LSS   Doc 432-2      Filed 09/01/21   Page 2 of 48


                              Pachulski Stang Ziehl & Jones LLP
                                        919 North Market Street
                                              17th Floor
                                        Wilmington, DE 19801
                                                                       July 31, 2021
Alfred T. Giuliano                                                     Invoice 128354
Giuliano Miller & Co. LLC                                              Client    31271
2301 E. Eversham Road                                                  Matter    00001
Pavilion 800, ste. 210
                                                                                 BJS
Voorhees, NJ 08043
RE: uBiome Chapter 7

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 07/31/2021
                FEES                                                   $141,035.50
                EXPENSES                                                $10,060.34
                TOTAL CURRENT CHARGES                                  $151,095.84

                BALANCE FORWARD                                        $532,573.16
                TOTAL BALANCE DUE                                      $683,669.00
                     Case 19-11938-LSS   Doc 432-2      Filed 09/01/21      Page 3 of 48


Pachulski Stang Ziehl & Jones LLP                                                  Page:      2
Giuliano, Alfred T. (uBiome)                                                       Invoice 128354
31271 - 00001                                                                      July 31, 2021




  Summary of Services by Professional
  ID        Name                            Title                    Rate           Hours              Amount

 ARP        Paul, Andrea R.                 Case Man. Asst.        325.00            3.80            $1,235.00

 ARP        Paul, Andrea R.                 Case Man. Asst.        350.00            7.80            $2,730.00

 ARP        Paul, Andrea R.                 Case Man. Asst.        375.00            1.60             $600.00

 BJS        Sandler, Bradford J.            Partner               1050.00            0.10             $105.00

 BJS        Sandler, Bradford J.            Partner               1295.00           20.90           $27,065.50

                                                                                     0.10              $37.50
 BMK        Koveleski, Beatrice M.          Case Man. Asst.        375.00
                                                                                     5.10            $2,167.50
 CAK        Knotts, Cheryl A.               Paralegal              425.00
                                                                                     0.50             $175.00
 CJB        Bouzoukis, Charles J.           Case Man. Asst.        350.00
                                                                                     9.50            $8,787.50
 CRR        Robinson, Colin R.              Counsel                925.00
 GVD        Demo, Gregory Vincent           Counsel                795.00            0.30             $238.50

 IAWN       Nasatir, Iain A. W.             Partner                975.00            7.50            $7,312.50

 IAWN       Nasatir, Iain A. W.             Partner               1025.00            1.30            $1,332.50

 IAWN       Nasatir, Iain A. W.             Partner               1145.00            0.90            $1,030.50

 JAM        Morris, John A.                 Partner               1025.00           14.00           $14,350.00

 JAM        Morris, John A.                 Partner               1075.00           10.50           $11,180.00

 JAM        Morris, John A.                 Partner               1245.00            0.90            $1,120.50

 KKY        Yee, Karina K.                  Paralegal              460.00            0.90             $414.00

 KSN        Neil, Karen S.                  Case Man. Asst.        375.00            0.40             $150.00

 LAF        Forrester, Leslie A.            Other                  425.00            0.30             $127.50

 LCT        Thomas, Elizabeth C.            Paralegal              460.00           18.70            $8,602.00

 PEC        Cuniff, Patricia E.             Paralegal              395.00            0.80             $316.00

 PEC        Cuniff, Patricia E.             Paralegal              460.00            0.20              $92.00

 PJJ        Jeffries, Patricia J.           Paralegal              460.00            6.90            $3,174.00

 PJK        Keane, Peter J.                 Counsel                750.00            0.30             $225.00

 PJK        Keane, Peter J.                 Counsel                845.00           46.20           $39,039.00

 RJF        Feinstein, Robert J.            Partner               1145.00            0.60             $687.00

                                                                                     0.20             $229.00
 SLH        Hazan, Scott L.                 Partner               1145.00
                                                                                     0.10              $37.50
 SLP        Pitman, L. Sheryle              Case Man. Asst.        375.00
                                                                                     1.30            $1,365.00
 SSC        Cho, Shirley S.                 Partner               1050.00
 SWG        Golden, Steven W.               Associate              575.00            6.60            $3,795.00
                    Case 19-11938-LSS   Doc 432-2    Filed 09/01/21   Page 4 of 48


Pachulski Stang Ziehl & Jones LLP                                            Page:      3
Giuliano, Alfred T. (uBiome)                                                 Invoice 128354
31271 - 00001                                                                July 31, 2021


 WLR        Ramseyer, William L.           Counsel              850.00         3.90            $3,315.00

                                                                            172.20            $141,035.50
                    Case 19-11938-LSS              Doc 432-2   Filed 09/01/21   Page 5 of 48


Pachulski Stang Ziehl & Jones LLP                                                         Page:      4
Giuliano, Alfred T. (uBiome)                                                              Invoice 128354
31271 - 00001                                                                             July 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                                   Hours                       Amount

 AA                 Asset Analysis/Recovery[B120]                                  1.20                     $1,104.00

 AC                 Avoidance Actions                                              1.90                     $2,055.50

 AD                 Asset Disposition [B130]                                      26.10                    $25,040.50

 BL                 Bankruptcy Litigation [L430]                                  66.50                    $60,715.50

 CA                 Case Administration [B110]                                    21.30                     $9,394.50

 CO                 Claims Admin/Objections[B310]                                  3.00                     $3,456.50

 CP                 Compensation Prof. [B160]                                     16.10                     $9,828.00

 CPO                Comp. of Prof./Others                                          9.70                     $6,869.00

 EC                 Executory Contracts [B185]                                     2.40                     $1,989.50

 FF                 Financial Filings [B110]                                       7.40                     $4,790.00

 IC                 Insurance Coverage                                             9.70                     $9,675.50

 OP                 Operations [B210]                                              1.40                     $1,813.00

 RP                 Retention of Prof. [B160]                                      5.50                     $4,304.00

                                                                                 172.20                    $141,035.50
                    Case 19-11938-LSS   Doc 432-2   Filed 09/01/21   Page 6 of 48


Pachulski Stang Ziehl & Jones LLP                                           Page:      5
Giuliano, Alfred T. (uBiome)                                                Invoice 128354
31271 - 00001                                                               July 31, 2021


  Summary of Expenses
  Description                                                                                Amount
Working Meals [E111]                                                                         $14.97
Conference Call [E105]                                                                       $13.99
Delivery/Courier Service                                                                 $527.13
Federal Express [E108]                                                                 $7,158.15
Pacer - Court Research                                                                       $49.00
Postage [E108]                                                                         $1,386.20
Reproduction Expense [E101]                                                              $189.00
Reproduction/ Scan Copy                                                                  $721.90

                                                                                      $10,060.34
                    Case 19-11938-LSS            Doc 432-2        Filed 09/01/21     Page 7 of 48


Pachulski Stang Ziehl & Jones LLP                                                               Page:      6
Giuliano, Alfred T. (uBiome)                                                                    Invoice 128354
31271 - 00001                                                                                   July 31, 2021


                                                                                       Hours            Rate     Amount

  Asset Analysis/Recovery[B120]
 12/18/2019   RJF     AA        Review Milbank deck regarding investigation.             0.30      1145.00        $343.50

 05/18/2021   PJK     AA        Review OS Fund promissory note data, emails with         0.30        845.00       $253.50
                                B Giuliano re same

 06/16/2021   PJK     AA        Emails with B Giuliano re storage space                  0.20        845.00       $169.00

 07/01/2021   PJK     AA        Email from BONY re turnover request, attention to        0.40        845.00       $338.00
                                same

                                                                                         1.20                    $1,104.00

  Avoidance Actions
 01/05/2021   PJK     AC        Emails with BJS re preferences                           0.20        845.00       $169.00

 01/06/2021   PJK     AC        Email to BJS re preference analysis, review same         0.20        845.00       $169.00

 03/29/2021   PJK     AC        Emails with GMCO re preference analysis                  0.20        845.00       $169.00

 07/19/2021   PJK     AC        Emails with B Giuliano re preference analysis,           0.30        845.00       $253.50
                                emails with BJS re same

 07/19/2021   BJS     AC        Review GMCO preference analysis                          0.50      1295.00        $647.50

 07/19/2021   BJS     AC        Various emails with Peter J. Keane regarding             0.10      1295.00        $129.50
                                preference recoveries

 07/19/2021   BJS     AC        Various emails with Andrew W. Caine regarding            0.10      1295.00        $129.50
                                preference recoveries

 07/19/2021   BJS     AC        Various emails with PSZJ/GMCO regarding                  0.20      1295.00        $259.00
                                preferences

 07/28/2021   BJS     AC        Various emails with B. Giuliano regarding                0.10      1295.00        $129.50
                                preferences

                                                                                         1.90                    $2,055.50

  Asset Disposition [B130]
 10/17/2019   SLH     AD        CRF: Review auction of Barney's assets with              0.20      1145.00        $229.00
                                Bradford J. Sandler.

 10/24/2019   PJK     AD        Emails with Bradford J. Sandler re bid pro order         0.20        845.00       $169.00

 10/24/2019   PJK     AD        Emails with YCST re bid pro motion and related           0.50        845.00       $422.50
                                docs, review same, emails with Bradford J. Sandler
                                re same
                    Case 19-11938-LSS            Doc 432-2        Filed 09/01/21       Page 8 of 48


Pachulski Stang Ziehl & Jones LLP                                                                 Page:      7
Giuliano, Alfred T. (uBiome)                                                                      Invoice 128354
31271 - 00001                                                                                     July 31, 2021


                                                                                         Hours            Rate     Amount

 10/24/2019   PJK     AD        Review and edit draft bid procedures, email to             1.80        845.00      $1,521.00
                                Bradford J. Sandler re same

 12/09/2019   SWG     AD        Research regarding FIRRMA/CFIUS regulations.               6.60        575.00      $3,795.00

 12/10/2019   LAF     AD        Legal research re: CFR treasury regulations.               0.30        425.00       $127.50

 12/11/2019   GVD     AD        Review uBiome sale order                                   0.20        795.00       $159.00

 12/18/2019   PEC     AD        Prepare Declaration of Alfred Giuliano in Support of       0.20        395.00        $79.00
                                Sale Motion for filing and service

 01/04/2021   CRR     AD        Email from Morgan Lewis re letter request on AWS           0.20        925.00       $185.00
                                records; email to B Sandler re same;

 01/05/2021   BJS     AD        Teleconference with Colin R. Robinson regarding            0.10      1295.00        $129.50
                                AWS/SEC

 01/05/2021   BJS     AD        Various emails with Peter J. Keane regarding               0.10      1295.00        $129.50
                                litigation claims

 01/05/2021   CRR     AD        Revise response letter                                     1.20        925.00      $1,110.00

 01/05/2021   CRR     AD        Multiple telephone call., confer w Trustee, B              2.40        925.00      $2,220.00
                                Giuliano re AWS, P Somgen

 01/05/2021   CRR     AD        Review sale order, APA re P Somagen                        0.50        925.00       $462.50

 01/06/2021   BJS     AD        Review sale order; various emails with Colin R.            0.40      1295.00        $518.00
                                Robinson regarding same

 01/07/2021   BJS     AD        Teleconference with J. Feldsher regarding SEC              1.00      1295.00       $1,295.00

 01/07/2021   BJS     AD        Teleconference with ATG regarding SEC                      0.20      1295.00        $259.00

 01/07/2021   BJS     AD        Teleconference with ATG regarding FTI/AWS;                 0.30      1295.00        $388.50
                                various emails with B. Giuliano regarding AWS

 01/14/2021   PJK     AD        Email to UST re sale motion responses, emails with         0.40        845.00       $338.00
                                buyer re UST comments

 01/27/2021   PJK     AD        Emails with B Giuliano re SNS accounts                     0.30        845.00       $253.50

 02/03/2021   PJK     AD        Email from S Oedman re customer question, emails           0.20        845.00       $169.00
                                with BJS re same, email to buyer re same

 03/06/2021   PJK     AD        Emails from BJS and client re OS Fund promissory           0.30        845.00       $253.50
                                note

 04/02/2021   BJS     AD        Various emails with ATG regarding insider claims           0.30      1295.00        $388.50

 04/26/2021   BJS     AD        Various emails with B. Giuliano regarding OS Fund          0.20      1295.00        $259.00

 04/28/2021   BJS     AD        Various emails with GMCO regarding AWS                     0.10      1295.00        $129.50
                    Case 19-11938-LSS            Doc 432-2        Filed 09/01/21    Page 9 of 48


Pachulski Stang Ziehl & Jones LLP                                                              Page:      8
Giuliano, Alfred T. (uBiome)                                                                   Invoice 128354
31271 - 00001                                                                                  July 31, 2021


                                                                                      Hours            Rate     Amount

 04/29/2021   BJS     AD        Review OS Fund loan documents and draft demand          1.50      1295.00       $1,942.50
                                letter; various emails with B. Giuliano regarding
                                same

 05/11/2021   BJS     AD        Teleconference with Peter J. Keane regarding            0.20      1295.00        $259.00
                                turnover letters

 05/12/2021   BJS     AD        Attention to OS Fund accounts receivable                0.30      1295.00        $388.50

 05/18/2021   BJS     AD        Various emails with GMCO regarding OS Fund              0.30      1295.00        $388.50

 05/26/2021   BJS     AD        Various emails with A. Morgan regarding remaining       0.20      1295.00        $259.00
                                assets, sales

 06/02/2021   BJS     AD        Various emails with J. Feldsher regarding SEC           0.20      1295.00        $259.00
                                investigation

 06/03/2021   BJS     AD        Review and revise OS Fund demand; review loan           0.80      1295.00       $1,036.00
                                documents

 06/06/2021   BJS     AD        Review and revise demand letter; various emails         0.50      1295.00        $647.50
                                with D. Dileo regarding same

 06/07/2021   BJS     AD        Review and revise demand regarding OS Fund;             0.90      1295.00       $1,165.50
                                review OS Fund note and security agreement

 06/08/2021   BJS     AD        Various emails with PSZJ regarding OS Fund              0.30      1295.00        $388.50

 06/14/2021   BJS     AD        Various emails with PSZJ regarding OS Fund              0.20      1295.00        $259.00

 06/21/2021   BJS     AD        Various emails with B. Giuliano/Peter J. Keane          0.10      1295.00        $129.50
                                regarding equipment

 07/06/2021   BJS     AD        Attention to Psomagen/landlord issues                   0.30      1295.00        $388.50

 07/07/2021   BJS     AD        Various emails with B. Giuliano regarding               0.40      1295.00        $518.00
                                Psomagen

 07/09/2021   BJS     AD        Attention to AWS data                                   0.30      1295.00        $388.50

 07/12/2021   BJS     AD        Review Psomagen APA; various emails with G.             0.40      1295.00        $518.00
                                Giuliano regarding equipment

 07/19/2021   BJS     AD        Teleconference with Peter J. Keane regarding D&O        0.20      1295.00        $259.00
                                recovery

 07/19/2021   BJS     AD        Teleconference with Colin R. Robinson regarding         0.10      1295.00        $129.50
                                D&O recovery, document preservation obligations

 07/19/2021   BJS     AD        Various emails with GMCO regarding OS Fund              0.30      1295.00        $388.50

 07/21/2021   PJK     AD        Emails with B Giuliano re storage space issues,         0.40        845.00       $338.00
                                review letter re same
                    Case 19-11938-LSS            Doc 432-2        Filed 09/01/21          Page 10 of 48


Pachulski Stang Ziehl & Jones LLP                                                                    Page:      9
Giuliano, Alfred T. (uBiome)                                                                         Invoice 128354
31271 - 00001                                                                                        July 31, 2021


                                                                                             26.10                    $25,040.50

  Bankruptcy Litigation [L430]
 10/24/2019   PJK     BL        Review emails re Argentina issues, email to trustee           0.30        845.00        $253.50
                                re same

 11/08/2019   JAM     BL        Telephone conference with B. Sandler, F. Guiliano,            0.50      1025.00         $512.50
                                DOJ re DOJ claim (.3); telephone conference with
                                B. Sandler, F. Guiliano re DOJ claim (.2).

 11/15/2019   JAM     BL        Telephone conference with B. Sandler re subpoena,             0.20      1025.00         $205.00
                                attorney-client waiver (.1); review e-mails re same
                                (.1).

 11/18/2019   JAM     BL        Review e-mails and document re attorney-client                0.30      1025.00         $307.50
                                privilege (.3).

 12/05/2019   JAM     BL        E-mails with B. Sandler re Milbank report (.3);               0.70      1025.00         $717.50
                                e-mails with B. Sandler, M Litvak re lien challenge
                                complaint (.4).

 12/07/2019   JAM     BL        E-mail to B. Sandler re: limited waiver of                    0.90      1025.00         $922.50
                                attorney-client privilege and response to SEC (0.6);
                                e-mail to B. Sandler, F. Giuliano and others re:
                                document retention and production issues (0.3).

 12/08/2019   JAM     BL        Review e-mails re document retention and                      0.60      1025.00         $615.00
                                preservation (.2); revise insert into sale order
                                concerning document retention and preservation
                                (.3); e-mail to B. Sandler, F. Giuliano re document
                                retention and preservation (.1).

 12/09/2019   JAM     BL        E-mails with T. Combs re documents (.2); telephone            0.40      1025.00         $410.00
                                conference with T. Combs re documents (.1); e-mail
                                to Sidley re documents (.1).

 12/10/2019   JAM     BL        Work on lien challenge complaint against Silicon              4.70      1025.00       $4,817.50
                                Valley Bank (4.3); telephone conference with M.
                                Litvak re foreign interests (.1); telephone conference
                                with J. Hill re SEC subpoena (.1); e-mail to J. Hill re
                                SEC subpoena (.2).

 12/11/2019   JAM     BL        Telephone conference with B. Maloney re SEC                   2.50      1025.00       $2,562.50
                                subpoena to Orrick (.2); review e-mails re Orrick
                                (.2); review/revise SVB lien challenge complaint
                                (2.1).

 12/11/2019   GVD     BL        Conference re status of uBiome                                0.10        795.00         $79.50

 12/12/2019   JAM     BL        E-mails with R. Edwards, B. Giuliano, P. Keane re             1.20      1025.00       $1,230.00
                                document retention/D&O insurance (.2); telephone
                                conference with R. Edwards, B. Giuliano, P. Keane
                                re document retention/D&O insurance (.3); review
                    Case 19-11938-LSS            Doc 432-2         Filed 09/01/21         Page 11 of 48


Pachulski Stang Ziehl & Jones LLP                                                                    Page:     10
Giuliano, Alfred T. (uBiome)                                                                         Invoice 128354
31271 - 00001                                                                                        July 31, 2021


                                                                                             Hours           Rate     Amount
                                M. Litvak comments to lien challenge complaint
                                against SVB (.3); review/revise lien challenge
                                complaint against SVB (.4).
 12/13/2019   JAM     BL        Review revised document preservation language re              0.30      1025.00        $307.50
                                sale order (.2); telephone conference with B. Sandler
                                re sale order and document preservation (.1).

 12/16/2019   JAM     BL        Telephone conference with B. Sandler, M. Litvak, P.           0.30      1025.00        $307.50
                                Keane re lien challenge complaint, surcharge, and
                                auction.

 12/17/2019   JAM     BL        Review e-mails re SEC subpoenas (.4); telephone               0.80      1025.00        $820.00
                                conference with J. Hill re M&M subpoena (.1);
                                e-mail to I. Nasatir, B. Sandler re M&M
                                indemnification claim (.3).

 12/18/2019   PEC     BL        Update Amended Agenda for 12/19/19 Hearing                    0.20        395.00        $79.00

 12/18/2019   PEC     BL        Prepare Amended Agenda for 12/19/19 Hearing for               0.20        395.00        $79.00
                                filing and service

 12/18/2019   PEC     BL        Review Binder Supplements for 12/19/19                        0.20        395.00        $79.00

 12/18/2019   JAM     BL        E-mails with M. Litvak, B. Sandler re possible                0.20      1025.00        $205.00
                                settlement with SVB.

 12/20/2019   JAM     BL        E-mails with J. Murray re SEC subpoena to Foley               0.40      1025.00        $410.00
                                Hoag (.2); e-mail to B. Sandler re Orrick (.2).

 01/13/2020   JAM     BL        E-mail to B. Sandler, I. Nasatir, P. Keane re                 0.80      1075.00        $860.00
                                Melendres subpoena (.3); telephone conference with
                                J. Hill, J. Melendres re Melendres subpoena (.5).

 02/03/2020   JAM     BL        Telephone conference with Z. Ahmad re Orrick                  0.20      1075.00        $215.00
                                privileged documents and A/C waiver.

 02/06/2020   JAM     BL        E-mail to F. Guiliano, B. Sandler re Orrick and               0.50      1075.00        $537.50
                                privilege waiver (.5).

 02/07/2020   JAM     BL        E-mail to Z. Ahmad re Orrick and privilege waiver             0.40      1075.00        $430.00
                                (.3); e-mail to J. Hill re Melendes re late filed claim
                                (.1).

 02/12/2020   JAM     BL        Review Grand Jury subpoena (.2); meet with B.                 0.60      1075.00        $645.00
                                Sandler re Grand Jury subpoena (.1); e-mails with S.
                                Golden, B. Sandler re automatic stay and criminal
                                investigations (.2); e-mails with F. Guiliano re
                                Grand Jury subpoena (.1).

 02/13/2020   JAM     BL        Telephone conference with F. Guiliano, B. Guiliano            1.00      1075.00       $1,075.00
                                re Grand Jury subpoena (.5); telephone conference
                                with B. Sandler re compliance with subpoena (.1);
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21        Page 12 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     11
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount
                                review Sale Order, related documents re document
                                preservation and access (.2); e-mails with B.
                                Guiliano re response to Grand Jury subpoena (.2).
 02/17/2020   JAM     BL        Telephone conference with prosecutors re subpoena           0.60      1075.00       $645.00
                                (.3); e-mail to prosecutors re laptop inventory (.1);
                                e-mail to F. Giuliano, B. Sandler, B. Giuliano re
                                subpoena (.2).

 02/18/2020   JAM     BL        Telephone conference with B. Giuliano, DOJ re               0.60      1075.00       $645.00
                                Grand Jury subpoena (.5); telephone conference with
                                B. Giuliano re Grand Jury subpoena (.1).

 02/20/2020   JAM     BL        Review e-mails re response to Grand Jury subpoena           0.60      1075.00       $645.00
                                (.2); e-mail to DOJ re Grand Jury subpoena (.4).

 02/28/2020   JAM     BL        Telephone conference with B. Giuliano re response           0.20      1075.00       $215.00
                                to DOJ subpoena (.1); review e-mails re DOJ
                                subpoena (.1).

 03/05/2020   JAM     BL        E-mails with B. Guiliano re document production             0.10      1075.00       $107.50
                                for DOJ subpoena.

 03/11/2020   JAM     BL        Communications with B. Guiliano re documents                0.70      1075.00       $752.50
                                responsive to DOJ subpoena (.2); review documents
                                responsive to DOJ subpoena (.2); letter to DOJ re
                                document production (.3).

 03/16/2020   JAM     BL        E-mails w/ DOJ, B. Sandler, B. Guiliano re:                 0.20      1075.00       $215.00
                                subpoena; e-mail to client re: same.

 06/25/2020   JAM     BL        Telephone conference with SEC re: discovery,                0.40      1075.00       $322.50
                                privilege waiver (0.3); telephone conference with B.
                                Sandler re: discovery, privilege waiver (0.1).

 06/26/2020   JAM     BL        Telephone conference with B. Giuliano re: AWS               0.80      1075.00       $860.00
                                and transfer of documents (0.1); draft e-mail to
                                DOJ/SEC re: AWS termination and transfer of
                                access to documents (0.2); revise and send e-mails to
                                DOJ/SEC re: AWS termination and transfer of
                                access to documents (0.3); telephone conference
                                with M. Harris (DOJ) re: potential inadvertent
                                production of privileged documents (0.2).

 06/27/2020   JAM     BL        Review documents provided by DOJ pertaining to              0.30      1075.00       $322.50
                                potential inadvertent production (0.2); e-mail to DOJ
                                re: potential inadvertent production (0.1).

 07/02/2020   JAM     BL        E-mail to SEC, B. Sandler re: limited waiver of             0.30      1075.00       $322.50
                                privileges and immunities (0.3).

 07/07/2020   JAM     BL        Review SEC letter re: information requests (0.1);           0.20      1075.00       $215.00
                                telephone conference with B. Giuliano re: SEC
                    Case 19-11938-LSS            Doc 432-2          Filed 09/01/21       Page 13 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     12
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount
                                information requests (0.1).

 07/22/2020   JAM     BL        Review/revise e-mail to SEC prepared by G.                   0.30      1075.00       $322.50
                                Giuliano and e-mails with B. Giuliano concerning
                                the same (0.2); e-mails with F. Giuliano, B. Sandler
                                re: AWS service (0.1).

 08/06/2020   JAM     BL        E-mails with W. Alderman re: Orrick production of            0.10      1075.00       $107.50
                                documents (0.1).

 09/09/2020   JAM     BL        Review and respond to e-mails with W. Alderman               0.10      1075.00       $107.50
                                re: Orrick compliance with SEC document requests
                                (0.1).

 09/30/2020   JAM     BL        E-mails with B. Giuliano re: Google suite and                0.10      1075.00       $107.50
                                SEC/DOJ discovery (0.1).

 11/03/2020   JAM     BL        E-mail to Goldin & Associates, DOJ, SEC, B.                  0.40      1075.00       $430.00
                                Sandler re: interview and limited waiver of
                                attorney-client privilege (0.4).

 01/05/2021   KKY     BL        File (.1) and prepare for filing (.1) certification of       0.20        460.00       $92.00
                                counsel re order scheduling omnibus hearing date

 01/05/2021   KKY     BL        Upload order (.1) and prepare for uploading same             0.20        460.00       $92.00
                                (.1) re order scheduling omnibus hearing date

 01/05/2021   PJK     BL        Emails with B Giuliano re Github                             0.20        845.00      $169.00

 01/05/2021   PJK     BL        Email to trustee re questions on settlement proposal         0.20        845.00      $169.00
                                for SVB

 01/05/2021   PJK     BL        Review critical dates memo                                   0.10        845.00       $84.50

 01/05/2021   PJK     BL        Update COC re hearing date, review docket, email             0.20        845.00      $169.00
                                to K Yee and L Thomas re same

 01/05/2021   BJS     BL        Various emails with Peter J. Keane regarding                 0.10      1295.00       $129.50
                                settlement with SVB

 01/06/2021   BJS     BL        Teleconference with Colin R. Robinson regarding              0.50      1295.00       $647.50
                                SEC

 01/06/2021   BJS     BL        Teleconference with GMCO regarding SEC                       0.50      1295.00       $647.50

 01/06/2021   BJS     BL        Various emails with J. Feldsher regarding SEC                0.20      1295.00       $259.00

 01/06/2021   PJK     BL        Emails with Butterfield re settlement issues                 0.20        845.00      $169.00

 01/06/2021   PJK     BL        Email to trustee re SVB settlement, attention to             0.50        845.00      $422.50
                                issues re same (.3), call with trustee re same (.2)

 01/07/2021   BJS     BL        Various emails with B. Giuliano regarding SEC                0.20      1295.00       $259.00
                                issues
                    Case 19-11938-LSS            Doc 432-2         Filed 09/01/21       Page 14 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     13
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount

 01/07/2021   PJK     BL        Attention to settlement issues and research re same         1.30        845.00      $1,098.50
                                (.7), emails and call with trustee re same and review
                                expenses (.4), emails with SVB counsel re same (.2)

 01/07/2021   BJS     BL        Attention to settlement with SVB                            0.30      1295.00        $388.50

 01/08/2021   PJK     BL        Review critical dates memo                                  0.20        845.00       $169.00

 01/08/2021   PJK     BL        Email to trustee re SVB request on sale expenses for        0.30        845.00       $253.50
                                settlement

 01/08/2021   CRR     BL        Teleconference with B. Giuliano, trustee, Bradford          0.80        925.00       $740.00
                                Sandler regarding AWS access, next steps

 01/11/2021   PJK     BL        Emails with SVB counsel re settlement                       0.20        845.00       $169.00

 01/12/2021   LCT     BL        Serve [signed] omnibus hearing order (.1); prep and         0.20        460.00        $92.00
                                efile cert of service (.1).

 01/13/2021   PJK     BL        Emails with trustee re sale expenses for SVB                0.20        845.00       $169.00
                                settlement

 01/14/2021   PJK     BL        Email to trustee re catch up items, call with trustee       0.20        845.00       $169.00
                                re same

 01/19/2021   PJK     BL        Review BJS comments re SVB settlement drafts,               0.50        845.00       $422.50
                                emails with BJS, email to B Butterfield re same

 01/19/2021   PJK     BL        Updates to draft SVB settlement documents, email            0.50        845.00       $422.50
                                to trustee

 01/20/2021   PJK     BL        Emails and calls with trustee re draft SVB settlement       0.40        845.00       $338.00
                                documents

 01/21/2021   CRR     BL        Review Psomagen letter to SEC                               0.30        925.00       $277.50

 01/22/2021   PJK     BL        Review critical dates memo                                  0.10        845.00        $84.50

 01/26/2021   PJK     BL        Review critical dates memo                                  0.20        845.00       $169.00

 01/26/2021   PJK     BL        Review SVB edits on settlement, email to BJS re             0.40        845.00       $338.00
                                same

 01/28/2021   PJK     BL        Emails with C Knotts, L Thomas and LSS chambers             0.60        845.00       $507.00
                                re hearing dates and 2/5 hearing and agenda, review
                                2/5 agenda, emails with L Thomas re COC re
                                hearing date

 01/28/2021   PJK     BL        Email to BJS re SVB settlement                              0.20        845.00       $169.00

 01/28/2021   LCT     BL        Prepare Certification of Counsel re March hearing           0.20        460.00        $92.00
                                date (.1); efile same and upload order for approval
                                (.1).
                    Case 19-11938-LSS            Doc 432-2         Filed 09/01/21        Page 15 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     14
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount

 01/29/2021   PJK     BL        Emails with L Thomas re 2/5 agenda                           0.20        845.00      $169.00

 01/29/2021   PJK     BL        Email to trustee re SVB comments on settlement               0.20        845.00      $169.00
                                stipulation

 01/29/2021   LCT     BL        Draft agenda canceling 2/5 hearing.                          0.10        460.00       $46.00

 02/03/2021   PJK     BL        Call with trustee re sale expenses, emails with B            0.20        845.00      $169.00
                                Butterfield re stipulation status

 02/03/2021   LCT     BL        Efile and serve agenda canceling 2/5 hearing (.1);           0.20        460.00       $92.00
                                submit same to court (.1)

 02/09/2021   PJK     BL        Emails with trustee re SVB settlement, emails with           0.20        845.00      $169.00
                                BJS re same

 02/10/2021   PJK     BL        Review critical dates memo                                   0.20        845.00      $169.00

 02/11/2021   PJK     BL        Email to trustee re SVB settlement comments and              0.40        845.00      $338.00
                                update, attention to issues re same, call with trustee
                                re same, email to BJS re same

 02/12/2021   PJK     BL        Emails with B Butterfield re settlement documents            0.20        845.00      $169.00

 02/12/2021   PJK     BL        Research re SVB settlement issues, emails with BJS           0.80        845.00      $676.00
                                re same

 02/16/2021   PJK     BL        Revise 9019 motion and settlement with SVB,                  0.80        845.00      $676.00
                                emails with SVB counsel re same

 02/18/2021   PJK     BL        Review SVB edits on settlement documents, emails             0.80        845.00      $676.00
                                with SVB counsel, emails with trustee counsel,
                                revise settlement documents

 02/22/2021   PJK     BL        Emails with SVB counsel re settlement status                 0.20        845.00      $169.00

 02/22/2021   LCT     BL        Draft agenda for 3/1 hearing.                                0.10        460.00       $46.00

 02/24/2021   PJK     BL        Email to LSS chambers re 3/1 hearing, review draft           0.30        845.00      $253.50
                                agenda

 02/24/2021   PJK     BL        Emails with SVB re update on settlement, finalize            0.40        845.00      $338.00
                                same, emails with trustee re signature re same

 02/24/2021   LCT     BL        Revise 3/1 hearing agenda.                                   0.10        460.00       $46.00

 02/25/2021   CJB     BL        Prepare hearing binder for hearing on 3/1/21.                0.50        350.00      $175.00

 02/25/2021   PJK     BL        Emails with LSS chambers re 3/1 hearing, emails              0.30        845.00      $253.50
                                with L Thomas re agenda and fee binders

 02/25/2021   PJK     BL        Review and finalize 9019 motion with lenders,                0.60        845.00      $507.00
                                emails with L Thomas re same
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21        Page 16 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     15
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount

 02/25/2021   LCT     BL        Revise 3/1 hearing agenda (.1); efile and serve same        0.40        460.00      $184.00
                                (.2); submit same to Court (.1).

 02/25/2021   LCT     BL        Efile Certification of Counsel re hearing date;             0.20        460.00       $92.00
                                upload order for approval.

 02/25/2021   LCT     BL        Efile and serve 9019 settlement motion with Silicon         0.30        460.00      $138.00
                                Valley Bank and Entrepreneurs Fund.

 02/26/2021   PJK     BL        Review critical dates memo                                  0.20        845.00      $169.00

 02/26/2021   PJK     BL        Emails with L Thomas and LSS chambers re hearing            0.30        845.00      $253.50
                                date

 03/01/2021   PJK     BL        Review 3/1 agenda, emails with L Thomas re same             0.20        845.00      $169.00

 03/01/2021   LCT     BL        Serve [signed] omnibus hearing order (.1); prep and         0.20        460.00       $92.00
                                efile cert of service (.1).

 03/01/2021   LCT     BL        Prepare amended agenda canceling hearing (.1);              0.30        460.00      $138.00
                                efile and serve same (.1); submit same to Court (.1).

 03/11/2021   PJK     BL        Review critical dates memo                                  0.20        845.00      $169.00

 03/12/2021   PJK     BL        Review CNO and SVB settlement motion, emails                0.20        845.00      $169.00
                                with L Thomas re same

 03/12/2021   LCT     BL        Prepare Cert of No Obj. with proposed order re SVB          0.20        460.00       $92.00
                                settlement motion (.1); efile same and upload order
                                for approval (.1).

 03/15/2021   PJK     BL        Emails with LSS chambers and L Thomas re 3/22               0.30        845.00      $253.50
                                hearing, review agenda

 03/15/2021   PJK     BL        Emails with SVB counsel re payment                          0.20        845.00      $169.00

 03/15/2021   LCT     BL        Draft agenda canceling 3/22 hearing.                        0.10        460.00       $46.00

 03/15/2021   LCT     BL        Serve [signed] order approving SVC settlement (.1);         0.20        460.00       $92.00
                                prep and efile cert of service (.1).

 03/16/2021   PJK     BL        Emails with D Dileo re SVB payments per stip                0.20        845.00      $169.00

 03/17/2021   PJK     BL        Review critical dates memo                                  0.20        845.00      $169.00

 03/17/2021   PJK     BL        Emails with D Dileo re SVB payment                          0.20        845.00      $169.00

 03/18/2021   PJK     BL        Review SEC complaint re founders, emails with BJS           0.40        845.00      $338.00
                                re same

 03/18/2021   CRR     BL        Review SEC complaint and email re same;                     0.30        925.00      $277.50

 03/18/2021   LCT     BL        Efile and serve agenda canceling 3/22 hearing (.1);         0.20        460.00       $92.00
                                submit same to Court (.1).
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21         Page 17 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     16
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount

 03/19/2021   PJK     BL        Review critical dates memo                                   0.10        845.00        $84.50

 03/23/2021   PJK     BL        Emails with SVB counsel re payments per                      0.20        845.00       $169.00
                                stipulation

 03/29/2021   PJK     BL        Review critical dates memo                                   0.20        845.00       $169.00

 03/30/2021   JAM     BL        Review latest grand jury subpoena (0.1); telephone           0.50      1245.00        $622.50
                                conference with C. Robinson, B. Guiliano, FTI re:
                                grand jury subpoena (0.4).

 03/30/2021   CRR     BL        Telephone call with J Morris, FTI, B Giuliano re             0.50        925.00       $462.50
                                grand jury subpoena and response to same;

 03/30/2021   CRR     BL        Review grand jury subpoena                                   0.20        925.00       $185.00

 03/31/2021   CRR     BL        Review email re grand jury subpoena                          0.20        925.00       $185.00

 03/31/2021   CRR     BL        Review email from B Giuliano, FTI re grand jury              0.30        925.00       $277.50
                                subpoena

 04/01/2021   JAM     BL        E-mails with B. Giuliano, B. Sandler, C. Robinson            0.40      1245.00        $498.00
                                re: response to DOJ concerning search for
                                documents responsive to latest subpoena (0.2);
                                e-mail to DOJ, B. Sandler, C. Robinson re: response
                                to subpoena (0.2).

 04/01/2021   CRR     BL        Review proposed response re subpoena and                     0.30        925.00       $277.50
                                follow-up email re same;

 04/02/2021   BJS     BL        Review D&O insurance policies regarding insider              1.50      1295.00       $1,942.50
                                claims

 04/02/2021   PJK     BL        Review critical dates memo                                   0.20        845.00       $169.00

 04/14/2021   BJS     BL        Attention to DOJ subpoenas                                   0.10      1295.00        $129.50

 04/22/2021   PJK     BL        Emails with LSS chambers re omni hearing date                0.20        845.00       $169.00

 04/23/2021   PJK     BL        Review critical dates memo                                   0.20        845.00       $169.00

 04/26/2021   PJK     BL        Emails with LSS chambers re hearing date, email to           0.20        845.00       $169.00
                                L Thomas re same

 04/27/2021   PJK     BL        Review critical dates memo                                   0.20        845.00       $169.00

 04/27/2021   PJK     BL        Review COC re hearing dates, emails with L                   0.20        845.00       $169.00
                                Thomas re same

 04/27/2021   LCT     BL        Prepare Certification of Counsel re hearing date (.1);       0.20        460.00        $92.00
                                efile same and upload order for approval (.1).

 04/28/2021   BJS     BL        Various emails with M. Gutierrez regarding case              0.40      1295.00        $518.00
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21      Page 18 of 48


Pachulski Stang Ziehl & Jones LLP                                                                Page:     17
Giuliano, Alfred T. (uBiome)                                                                     Invoice 128354
31271 - 00001                                                                                    July 31, 2021


                                                                                         Hours           Rate     Amount
                                status, SEC investigation

 04/30/2021   BJS     BL        Review critical dates and discuss with Liz Thomas         0.10      1295.00       $129.50

 04/30/2021   PJK     BL        Review critical dates memo                                0.20        845.00      $169.00

 04/30/2021   LCT     BL        Serve [signed] omnibus hearing order (.1); prep and       0.20        460.00       $92.00
                                efile cert of service (.1).

 05/03/2021   PJK     BL        Draft 4th removal extension motion, emails with           0.80        845.00      $676.00
                                trustee re same, finalize motion, emails with L
                                Thomas re same

 05/03/2021   LCT     BL        Prepare cert of service to 4th removal period             0.20        460.00       $92.00
                                extension motion (.1); efile and serve motion (.1).

 05/07/2021   PJK     BL        Review critical dates memo                                0.20        845.00      $169.00

 05/10/2021   PJK     BL        Emails with BJS re BONY turnover letter, review           0.30        845.00      $253.50
                                same

 05/11/2021   PJK     BL        Draft turnover letter to BONY, emails with D Dileo        1.00        845.00      $845.00
                                re same

 05/12/2021   PJK     BL        Emails with L Thomas re CNOs re pending                   0.30        845.00      $253.50
                                applications, review same

 05/12/2021   PJK     BL        Finalize BONY turnover letter, emails with L              0.40        845.00      $338.00
                                Thomas re same

 05/12/2021   PJK     BL        Review OS promissory note info, email form B              0.20        845.00      $169.00
                                Giulano re same

 05/14/2021   BJS     BL        Review critical dates and discuss with Liz Thomas         0.10      1295.00       $129.50

 05/14/2021   PJK     BL        Review critical dates memo                                0.20        845.00      $169.00

 05/17/2021   PJK     BL        Review critical dates memo                                0.20        845.00      $169.00

 05/17/2021   LCT     BL        Draft Cert of No Obj. with proposed order re 4th          0.10        460.00       $46.00
                                removal period extension motion.

 05/18/2021   PJK     BL        Emails from BJS and B Giuliano re board minutes           0.20        845.00      $169.00

 05/20/2021   PJK     BL        Review CNO re removal extension motion, emails            0.20        845.00      $169.00
                                with L Thomas re same

 05/20/2021   LCT     BL        Efile Cert of No Obj. re 4th removal period               0.10        460.00       $46.00
                                extension motion and upload order for approval.

 05/21/2021   PJK     BL        Review critical dates memo                                0.20        845.00      $169.00

 05/24/2021   KSN     BL        Prepare hearing binder for 5/27/21 hearing.               0.20        375.00       $75.00
                    Case 19-11938-LSS              Doc 432-2     Filed 09/01/21        Page 19 of 48


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     18
Giuliano, Alfred T. (uBiome)                                                                      Invoice 128354
31271 - 00001                                                                                     July 31, 2021


                                                                                          Hours           Rate     Amount

 05/24/2021   PJK     BL        Emails with L Thomas re 5/27 agenda, emails with           0.40        845.00       $338.00
                                LSS chambers re same

 05/24/2021   LCT     BL        Draft 5/27 hearing agenda and coordinate binder            0.70        460.00       $322.00
                                prep.

 05/25/2021   LCT     BL        Efile and serve 5/27 hearing agenda (.2); review           0.30        460.00       $138.00
                                judge's binder and submit w/agenda to the Court
                                (.1).

 05/25/2021   BJS     BL        Review agenda and discuss with Peter J. Keane              0.10      1295.00        $129.50

 05/27/2021   PJK     BL        Prep for hearing                                           0.80        845.00       $676.00

 05/27/2021   PJK     BL        Attend hearing                                             0.30        845.00       $253.50

 05/28/2021   PJK     BL        Review critical dates memo                                 0.10        845.00        $84.50

 05/28/2021   LCT     BL        Serve [signed] order re 4th removal period extension       0.20        460.00        $92.00
                                motion (.1); prep and efile cert of service (.1).

 06/03/2021   PJK     BL        Emails with BJS re AWS issues                              0.20        845.00       $169.00

 06/08/2021   PJK     BL        Email from BJS re OS Fund letter                           0.20        845.00       $169.00

 06/10/2021   PJK     BL        Review critical dates memo                                 0.20        845.00       $169.00

 06/17/2021   PJK     BL        Review critical dates memo                                 0.20        845.00       $169.00

 06/21/2021   PJK     BL        Email from B Giuliano re AWS backup                        0.20        845.00       $169.00

 06/21/2021   PJK     BL        Emails with B Giuliano re storage space issue              0.20        845.00       $169.00

 06/30/2021   PJK     BL        Review critical dates memo                                 0.20        845.00       $169.00

 07/06/2021   PJK     BL        Emails with D DIleo re BONY issues                         0.20        845.00       $169.00

 07/16/2021   PJK     BL        Review critical dates memo                                 0.10        845.00        $84.50

 07/21/2021   PJK     BL        Emails from BJS and B Giuliano re OS Fund                  0.20        845.00       $169.00
                                demand letter

 07/22/2021   PJK     BL        Review critical dates memo                                 0.20        845.00       $169.00

 07/22/2021   PJK     BL        Review BONY issues, emails with BONY re                    0.50        845.00       $422.50
                                statements requested and wire refund, attention to
                                issues re same

 07/23/2021   PJK     BL        Review critical dates memo                                 0.10        845.00        $84.50

 07/28/2021   CRR     BL        Attention regarding D&O complaint; review SEC              2.30        925.00      $2,127.50
                                complaint

 07/29/2021   PJK     BL        Review critical dates memo                                 0.20        845.00       $169.00
                    Case 19-11938-LSS          Doc 432-2     Filed 09/01/21   Page 20 of 48


Pachulski Stang Ziehl & Jones LLP                                                        Page:     19
Giuliano, Alfred T. (uBiome)                                                             Invoice 128354
31271 - 00001                                                                            July 31, 2021


                                                                                 66.50                    $60,715.50

  Case Administration [B110]
 10/24/2019   ARP     CA        Maintain document control.                        0.20        375.00         $75.00

 10/28/2019   ARP     CA        Maintain document control.                        0.10        375.00         $37.50

 10/30/2019   ARP     CA        Maintain document control.                        0.10        375.00         $37.50

 11/11/2019   ARP     CA        Maintain document control.                        0.20        325.00         $65.00

 11/14/2019   ARP     CA        Maintain document control.                        0.10        325.00         $32.50

 11/25/2019   ARP     CA        Maintain document control.                        0.40        325.00        $130.00

 11/26/2019   ARP     CA        Maintain document control.                        0.50        325.00        $162.50

 12/02/2019   ARP     CA        Maintain document control.                        0.20        325.00         $65.00

 12/03/2019   ARP     CA        Maintain document control.                        0.20        325.00         $65.00

 12/12/2019   ARP     CA        Maintain document control.                        0.40        325.00        $130.00

 12/17/2019   ARP     CA        Maintain document control.                        0.40        325.00        $130.00

 12/19/2019   ARP     CA        Maintain document control.                        0.30        325.00         $97.50

 12/23/2019   ARP     CA        Maintain document control.                        0.30        325.00         $97.50

 12/26/2019   ARP     CA        Maintain document control.                        0.40        325.00        $130.00

 12/27/2019   ARP     CA        Maintain document control.                        0.20        325.00         $65.00

 12/30/2019   ARP     CA        Maintain document control.                        0.20        325.00         $65.00

 01/02/2020   ARP     CA        Maintain document control.                        0.30        350.00        $105.00

 01/03/2020   ARP     CA        Maintain document control.                        0.40        350.00        $140.00

 01/06/2020   ARP     CA        Maintain document control.                        0.20        350.00         $70.00

 01/13/2020   ARP     CA        Maintain document control.                        0.20        350.00         $70.00

 01/17/2020   ARP     CA        Maintain document control.                        0.10        350.00         $35.00

 01/22/2020   ARP     CA        Maintain document control.                        0.20        350.00         $70.00

 01/27/2020   ARP     CA        Maintain document control.                        0.20        350.00         $70.00

 01/29/2020   ARP     CA        Maintain document control.                        0.10        350.00         $35.00

 01/30/2020   ARP     CA        Maintain document control.                        0.20        350.00         $70.00

 02/03/2020   ARP     CA        Maintain document cotnrol.                        0.10        350.00         $35.00
                    Case 19-11938-LSS          Doc 432-2        Filed 09/01/21    Page 21 of 48


Pachulski Stang Ziehl & Jones LLP                                                            Page:     20
Giuliano, Alfred T. (uBiome)                                                                 Invoice 128354
31271 - 00001                                                                                July 31, 2021


                                                                                     Hours           Rate     Amount

 02/19/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 02/20/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 02/21/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 02/26/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 02/27/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 03/03/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 03/06/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 03/10/2020   ARP     CA        Maintain document control.                            0.40        350.00      $140.00

 03/11/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 03/12/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 03/13/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 03/18/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 03/30/2020   ARP     CA        Maintain document control.                            0.40        350.00      $140.00

 03/31/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 04/02/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 04/06/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 04/09/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 04/10/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 04/21/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 04/23/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00

 04/30/2020   BJS     CA        Review and revise critical dates with L. Thomas       0.10      1050.00       $105.00

 05/04/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 05/08/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 05/13/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 05/14/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 05/18/2020   ARP     CA        Maintain document control.                            0.20        350.00       $70.00

 05/26/2020   ARP     CA        Maintain document control.                            0.30        350.00      $105.00

 05/28/2020   ARP     CA        Maintain document control.                            0.10        350.00       $35.00
                    Case 19-11938-LSS          Doc 432-2       Filed 09/01/21   Page 22 of 48


Pachulski Stang Ziehl & Jones LLP                                                          Page:     21
Giuliano, Alfred T. (uBiome)                                                               Invoice 128354
31271 - 00001                                                                              July 31, 2021


                                                                                   Hours           Rate     Amount

 06/03/2020   ARP     CA        Maintain document control.                          0.10        350.00       $35.00

 06/09/2020   ARP     CA        Maintain document control.                          0.20        350.00       $70.00

 01/08/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/11/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/12/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/13/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/19/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/22/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/25/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/26/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/27/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 01/29/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/01/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/02/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/04/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/08/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/09/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/10/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/19/2021   LCT     CA        Research and update critical dates memorandum       0.10        460.00       $46.00
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21      Page 23 of 48


Pachulski Stang Ziehl & Jones LLP                                                                Page:     22
Giuliano, Alfred T. (uBiome)                                                                     Invoice 128354
31271 - 00001                                                                                    July 31, 2021


                                                                                         Hours           Rate     Amount
                                with respect to recently filed pleadings.

 02/22/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/23/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/24/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/25/2021   SLP     CA        Maintain document control.                                0.10        375.00       $37.50

 02/25/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 02/26/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/05/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/08/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/09/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/10/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/11/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/15/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/16/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/17/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/18/2021   CAK     CA        Review document; update chart and organize to file.       0.20        425.00       $85.00

 03/19/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 03/26/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 04/02/2021   BJS     CA        Review critical dates and discuss with Liz Thomas         0.10      1295.00       $129.50

 04/02/2021   LCT     CA        Research and update critical dates memorandum             0.10        460.00       $46.00
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21    Page 24 of 48


Pachulski Stang Ziehl & Jones LLP                                                              Page:     23
Giuliano, Alfred T. (uBiome)                                                                   Invoice 128354
31271 - 00001                                                                                  July 31, 2021


                                                                                       Hours           Rate     Amount
                                with respect to recently filed pleadings.

 04/12/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 04/23/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 04/23/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 04/30/2021   LCT     CA        Research and update critical dates memorandum           0.20        460.00       $92.00
                                with respect to recently filed pleadings.

 05/06/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/07/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 05/07/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/10/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/12/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/13/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/14/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/17/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/18/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/20/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/21/2021   ARP     CA        Maintain document control.                              0.40        375.00      $150.00

 05/21/2021   BJS     CA        Review critical dates and discuss with La Asia          0.10      1295.00       $129.50
                                Canty

 05/21/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/24/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/25/2021   ARP     CA        Maintain document control.                              0.20        375.00       $75.00
                    Case 19-11938-LSS          Doc 432-2        Filed 09/01/21      Page 25 of 48


Pachulski Stang Ziehl & Jones LLP                                                              Page:     24
Giuliano, Alfred T. (uBiome)                                                                   Invoice 128354
31271 - 00001                                                                                  July 31, 2021


                                                                                       Hours           Rate     Amount

 05/25/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/26/2021   ARP     CA        Maintain document control.                              0.30        375.00      $112.50

 05/26/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 05/28/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 05/28/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 06/03/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 06/03/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 06/10/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 06/10/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 06/17/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 06/17/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 06/21/2021   BMK     CA        Prepared daily memo narrative and coordinated           0.10        375.00       $37.50
                                client distribution.

 06/28/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 06/28/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 07/07/2021   KSN     CA        Maintain document control.                              0.20        375.00       $75.00

 07/09/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 07/09/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 07/13/2021   ARP     CA        Maintain document control.                              0.30        375.00      $112.50

 07/16/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 07/16/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.

 07/23/2021   BJS     CA        Review critical dates and discuss with Liz Thomas       0.10      1295.00       $129.50

 07/23/2021   LCT     CA        Research and update critical dates memorandum           0.10        460.00       $46.00
                                with respect to recently filed pleadings.
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21         Page 26 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     25
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount

 07/28/2021   LCT     CA        Research and update critical dates memorandum                0.10        460.00        $46.00
                                with respect to recently filed pleadings.

 07/29/2021   BJS     CA        Review critical dates and discuss with Liz Thomas            0.10      1295.00        $129.50

 07/29/2021   LCT     CA        Research and update critical dates memorandum                0.10        460.00        $46.00
                                with respect to recently filed pleadings.

 07/30/2021   LCT     CA        Research and update critical dates memorandum                0.10        460.00        $46.00
                                with respect to recently filed pleadings.

                                                                                            21.30                    $9,394.50

  Claims Admin/Objections[B310]
 12/18/2019   RJF     CO        Telephone conference with Bradford J. Sandler                0.30      1145.00        $343.50
                                regarding potential claims.

 01/28/2020   JAM     CO        Telephone conference with B. Sandler re Melendres            0.70      1075.00        $752.50
                                late claim (.1); draft Stipulation re Melendres late
                                claim (.5); e-mails with B. Sandler re Stipulation for
                                Melendres (.1).

 02/19/2020   JAM     CO        Revise Stipulation re Melendres and e-mail to J. Hill        0.30      1075.00        $322.50
                                re same.

 05/05/2020   PJK     CO        Review stip re QE late filed claim, review docket,           0.30        750.00       $225.00
                                emails with L Thomas re same, email to claimant re
                                same

 04/01/2021   BJS     CO        Various emails with ATG regarding insider claims             0.50      1295.00        $647.50

 04/01/2021   BJS     CO        Various emails with B. Giuliano regarding SEC                0.30      1295.00        $388.50

 05/10/2021   BJS     CO        Various emails with K. Colleran regarding claims             0.20      1295.00        $259.00

 06/18/2021   BJS     CO        Various emails with Peter J. Keane regarding claims          0.20      1295.00        $259.00

 06/28/2021   BJS     CO        Various emails with B. Giuliano regarding FBI                0.20      1295.00        $259.00
                                discovery

                                                                                             3.00                    $3,456.50

  Compensation Prof. [B160]
 10/21/2019   SSC     CP        Analysis re PSZJ statement.                                  0.10      1050.00        $105.00

 10/22/2019   LCT     CP        Work on PSZ&J final fee application.                         0.40        460.00       $184.00

 10/23/2019   SSC     CP        Review and revise PSZJ fee statement.                        0.40      1050.00        $420.00

 10/24/2019   CAK     CP        Review and update 1st & Final fee application                1.90        425.00       $807.50
                    Case 19-11938-LSS           Doc 432-2           Filed 09/01/21      Page 27 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     26
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount

 10/24/2019   CAK     CP        Draft UST exhibits to the 1st & Final fee application       1.50        425.00       $637.50

 10/24/2019   SSC     CP        Correspond with S. Golden re first and final fee            0.10      1050.00        $105.00
                                application.

 10/25/2019   PJJ     CP        Revise final fee application.                               2.30        460.00      $1,058.00

 10/25/2019   SSC     CP        Review and revise PSZJ final fee application.               0.40      1050.00        $420.00

 10/28/2019   PJJ     CP        Continue work on final fee application.                     1.00        460.00       $460.00

 10/28/2019   SSC     CP        Correspond with C. Robinson re PSZJ first interim           0.10      1050.00        $105.00
                                fee application.

 10/29/2019   LCT     CP        Prepare notice of PSZ&J final fee application;              0.40        460.00       $184.00
                                coordinate filing and service of application.

 01/22/2021   CAK     CP        Review email from Peter J. Keane regarding 2nd              0.10        425.00        $42.50
                                Interim fee application

 01/22/2021   WLR     CP        Prepare interim fee application                             0.90        850.00       $765.00

 01/22/2021   PJK     CP        Attention to PSZJ fee issues, emails with C Knotts          0.40        845.00       $338.00
                                re PSZJ 2nd interim fee app

 01/24/2021   WLR     CP        Draft 2nd interim fee application                           1.20        850.00      $1,020.00

 01/25/2021   CAK     CP        Review and edit bill through December 31, 2020              0.30        425.00       $127.50

 01/25/2021   CAK     CP        Draft charts for 2nd Interim fee application                0.40        425.00       $170.00

 01/27/2021   WLR     CP        Review and revise 2nd interim fee application               1.80        850.00      $1,530.00

 01/28/2021   PJK     CP        Review and edit PSZJ fee app, emails with L                 0.50        845.00       $422.50
                                Thomas re same and notice

 01/28/2021   CAK     CP        Review and edit 2nd Interim fee application                 0.40        425.00       $170.00

 01/28/2021   CAK     CP        Edit December 2020 bill                                     0.10        425.00        $42.50

 01/28/2021   CAK     CP        Coordinate posting, filing and service of 2nd Interim       0.20        425.00        $85.00
                                fee application

 01/28/2021   LCT     CP        Prepare notice to PSZ&J 2nd interim fee application         0.50        460.00       $230.00
                                (.2); efile and serve application (.3).

 02/22/2021   PJK     CP        Review CNO and PSZJ 2nd interim fee app, emails             0.20        845.00       $169.00
                                with L Thomas re same

 02/22/2021   LCT     CP        Prepare Cert of No Obj. with proposed order re              0.30        460.00       $138.00
                                PSZ&J 2nd interim fee application (.2); efile same
                                and upload order for approval (.1).

 03/01/2021   LCT     CP        Serve [signed] order on PSZ&J 2nd interim fee               0.20        460.00        $92.00
                    Case 19-11938-LSS            Doc 432-2          Filed 09/01/21       Page 28 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     27
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount
                                application (.1); prep and efile cert of service (.1).

                                                                                            16.10                    $9,828.00

  Comp. of Prof./Others
 10/31/2019   LCT     CPO       Finalize Province final fee application for filing and       0.50        460.00       $230.00
                                efile and serve same.

 01/04/2021   LCT     CPO       Prepare GMC notice of rate change for 2021.                  0.10        460.00        $46.00

 01/05/2021   KKY     CPO       Prepare for filing and service notice of rate change         0.30        460.00       $138.00
                                (Giuliano Miller)

 01/05/2021   BJS     CPO       Review FTI fee statement                                     0.10      1295.00        $129.50

 01/05/2021   PJK     CPO       Update notice of rate change for GMCO, email to P            0.10        845.00        $84.50
                                Cuniff and K Yee re same

 01/06/2021   PJK     CPO       Email from FTI re Dec. invoice, email to L Thomas            0.20        845.00       $169.00
                                re fee app

 01/07/2021   PJK     CPO       Emails with trustee re FTI invoice                           0.20        845.00       $169.00

 01/14/2021   LCT     CPO       Prepare Cert of No Obj. with proposed order re FTI           0.10        460.00        $46.00
                                4th interim fee application.

 01/26/2021   PJK     CPO       Emails with L Thomas re CNO re FTI fee app,                  0.20        845.00       $169.00
                                review same

 01/26/2021   LCT     CPO       Efile Cert of No Obj. re FTI 4th interim fee                 0.10        460.00        $46.00
                                application.

 01/27/2021   LCT     CPO       Upload proposed order re FTI 4th interim fee                 0.10        460.00        $46.00
                                application.

 01/27/2021   LCT     CPO       Draft fee binder index for hearing.                          0.10        460.00        $46.00

 02/02/2021   LCT     CPO       Serve [signed] order on FTI 4th interim fee app and          0.20        460.00        $92.00
                                [signed] order scheduling hearings(.1); prep and
                                efile cert of service (.1).

 02/25/2021   LCT     CPO       Prepare fee binder pleadings index and coordinate            0.10        460.00        $46.00
                                binder prep.

 02/26/2021   PEC     CPO       Review Fee Binder for 3/1/21 Hearing and send to             0.20        460.00        $92.00
                                chambers

 02/26/2021   LCT     CPO       Follow up re submission of fee binder to Court.              0.10        460.00        $46.00

 04/14/2021   BJS     CPO       Review FTI invoices                                          0.10      1295.00        $129.50

 04/16/2021   PJK     CPO       Emails with trustee and L Thomas re FTI fee app,             0.30        845.00       $253.50
                                review invoices re same
                    Case 19-11938-LSS            Doc 432-2          Filed 09/01/21      Page 29 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     28
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount

 04/21/2021   BJS     CPO       Review amended GMCO retention application                   0.10      1295.00       $129.50

 04/21/2021   BJS     CPO       Review FTI fee application                                  0.10      1295.00       $129.50

 04/21/2021   PJK     CPO       Review and update FTI 5th interim fee app, emails           0.50        845.00      $422.50
                                with L Thomas re same, email to trustee re same

 04/21/2021   PJK     CPO       Emails with FTI re 5th interim fee app                      0.30        845.00      $253.50

 04/21/2021   LCT     CPO       Draft FTI 5th interim fee application.                      0.60        460.00      $276.00

 04/22/2021   PJK     CPO       Review FTI markup on 5th interim fee app, emails            0.40        845.00      $338.00
                                with L Thomas re same, emails with M Mahajan re
                                same

 04/22/2021   LCT     CPO       Revise FTI 5th interim fee application.                     0.10        460.00       $46.00

 04/27/2021   BJS     CPO       Review FTI fee application                                  0.10      1295.00       $129.50

 04/27/2021   PJK     CPO       Review and finalize FTI 5th fee app, review notice,         0.40        845.00      $338.00
                                emails with L Thomas re same

 04/27/2021   LCT     CPO       Prepare notice to FTI 5th interim fee application           0.30        460.00      $138.00
                                (.1); efile and serve fee application (.2).

 05/03/2021   PJK     CPO       Emails with D Miller re GMCO fee app                        0.20        845.00      $169.00

 05/05/2021   BJS     CPO       Review GMCO fee application                                 0.10      1295.00       $129.50

 05/05/2021   PJK     CPO       Review GMCO 1st interim fee app, emails with S              0.60        845.00      $507.00
                                Shah re same, emails with L Thomas re notice

 05/05/2021   LCT     CPO       Prepare notice to GMC 1st interim fee application           0.60        460.00      $276.00
                                (.1); finalize application for filing (.2); efile and
                                serve same (.3).

 05/12/2021   LCT     CPO       Prepare Cert of No Obj. with proposed order re FTI          0.20        460.00       $92.00
                                5th interim fee application (.1); efile same and
                                upload order for approval (.1).

 05/17/2021   LCT     CPO       Draft fee pleadings binder index.                           0.10        460.00       $46.00

 05/20/2021   LCT     CPO       Update fee binder index (.2); submit same to Court          0.30        460.00      $138.00
                                (.1).

 05/21/2021   LCT     CPO       Prepare Cert of No Obj. with proposed order re              0.20        460.00       $92.00
                                GMC 1st fee application (.1); efile same and upload
                                order for approval (.1).

 05/24/2021   PJK     CPO       Review FTI interim fee app, emails with FTI re              0.40        845.00      $338.00
                                status of same and 5/27 hearing

 05/24/2021   BJS     CPO       Attention to FTI fee application; various emails with       0.10      1295.00       $129.50
                    Case 19-11938-LSS            Doc 432-2         Filed 09/01/21       Page 30 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     29
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate     Amount
                                Peter J. Keane regarding same

 05/25/2021   BJS     CPO       Various emails with FTI regarding fee application           0.10      1295.00        $129.50

 05/25/2021   PJK     CPO       Emails with J Reed re FTI fee app for 5/27 hearing,         0.30        845.00       $253.50
                                attention to issues re same

 05/27/2021   BJS     CPO       Various emails to Peter J. Keane regarding                  0.10      1295.00        $129.50
                                AWS/FTI

 05/27/2021   PJK     CPO       Emails with L Thomas re order upload re FTI                 0.20        845.00       $169.00
                                interim app

 05/28/2021   LCT     CPO       Serve [signed] orders GMC 1st interim ad FTI 5th            0.20        460.00        $92.00
                                interim fee applications (.1); prep and efile cert of
                                service (.1).

                                                                                            9.70                    $6,869.00

  Executory Contracts [B185]
 10/24/2019   PJK     EC        Emails with trustee office re SF landlord and lease,        0.40        845.00       $338.00
                                attention to issues re same

 03/13/2021   PJK     EC        Email from trustee re landlord security deposit             0.20        845.00       $169.00

 03/15/2021   PJK     EC        Emails with trustee re landlord setoff stip                 0.20        845.00       $169.00

 03/23/2021   PJK     EC        Emails with B Giuliano re landlord stip                     0.20        845.00       $169.00

 03/25/2021   PJK     EC        Edits to setoff stipulation, email to B Giuliano re         0.80        845.00       $676.00
                                same

 03/26/2021   PJK     EC        Emails with B Giuliano re landlord stip                     0.20        845.00       $169.00

 03/26/2021   PJK     EC        Finalize setoff stip, email to L Thomas re COC for          0.30        845.00       $253.50
                                same

 03/26/2021   LCT     EC        Efile Certification of Counsel re stipulation with S        0.10        460.00        $46.00
                                Bates 2001 Revocable Trust re setoff and upload
                                order for approval.

                                                                                            2.40                    $1,989.50

  Financial Filings [B110]
 02/17/2021   PJJ     FF        Email from/to Peter J. Keane regarding Schedules &          0.20        460.00        $92.00
                                Statements; research regarding same.

 02/17/2021   PJK     FF        Attention to issues re schedules, emails with P             0.40        845.00       $338.00
                                Cuniff re same

 03/10/2021   PJJ     FF        Update Schedules & Statements.                              0.50        460.00       $230.00
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21         Page 31 of 48


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     30
Giuliano, Alfred T. (uBiome)                                                                        Invoice 128354
31271 - 00001                                                                                       July 31, 2021


                                                                                            Hours           Rate     Amount

 03/11/2021   PJJ     FF        Update Schedules & Statements.                               1.80        460.00       $828.00

 03/23/2021   PJJ     FF        Revise schedules.                                            0.20        460.00        $92.00

 03/26/2021   PJJ     FF        Revise schedules.                                            0.20        460.00        $92.00

 06/04/2021   PJJ     FF        Prepare Schedules & Statements for filing.                   0.20        460.00        $92.00

 06/04/2021   PJK     FF        Email from P Jeffries re schedules and SOFA                  0.20        845.00       $169.00

 06/08/2021   PJK     FF        Emails with P Jeffries re schedules/SOFAs                    0.20        845.00       $169.00

 06/09/2021   PJK     FF        Attention to draft schedules and SOFAs, email from           0.40        845.00       $338.00
                                P Jeffries re same

 06/15/2021   PJK     FF        Review draft schedules and SOFAs, emails with P              0.40        845.00       $338.00
                                Jeffries re same

 06/16/2021   PJJ     FF        Prepare global notes to Schedules & Statements.              0.50        460.00       $230.00

 06/16/2021   PJK     FF        Review draft schedules and SOFAs, edits to global            1.50        845.00      $1,267.50
                                notes, emails with trustee re same

 06/21/2021   KKY     FF        Prepare for filing schedules and SOFAs                       0.20        460.00        $92.00

 06/21/2021   PJK     FF        Finalize global notes with schedules/SOFA, review            0.50        845.00       $422.50
                                same, emails with K Yee and P Cuniff re same

                                                                                             7.40                    $4,790.00

  Insurance Coverage
 10/14/2019   IAWN IC           Review file re insurance analysis, respond to Sandler        0.80      1145.00        $916.00
                                re same

 11/18/2019   IAWN IC           Exchange emails with Bradford Sandler, Guiliano,             2.30        975.00      $2,242.50
                                review policy, review bankruptcy documents, draft
                                notice to Gaig re claim and notice of potential claims

 11/19/2019   IAWN IC           Exchange emails and telephone conference with                0.30        975.00       $292.50
                                Gaig claims adjuster copy Bradford Sandler

 11/20/2019   IAWN IC           Review Bradford Sandler email                                0.10        975.00        $97.50

 12/06/2019   IAWN IC           Exchange emails with Bradford Sandler re demand              0.30        975.00       $292.50
                                for indemnification

 12/12/2019   IAWN IC           Exchange emails with Bradford Sandler re notice              0.80        975.00       $780.00
                                etc. analyze policy re same

 12/17/2019   IAWN IC           Exchange emails with Morris re Melendez claim                0.10        975.00        $97.50

 12/19/2019   IAWN IC           Review policy and Melendez agreement and analyze             2.40        975.00      $2,340.00
                    Case 19-11938-LSS           Doc 432-2       Filed 09/01/21        Page 32 of 48


Pachulski Stang Ziehl & Jones LLP                                                                Page:     31
Giuliano, Alfred T. (uBiome)                                                                     Invoice 128354
31271 - 00001                                                                                    July 31, 2021


                                                                                         Hours           Rate     Amount
                                same re coverage

 12/20/2019   IAWN IC           Draft and send analysis to Morris re Melendez claim       1.00        975.00       $975.00

 12/23/2019   IAWN IC           Telephone conference with Morris re Melendez              0.20        975.00       $195.00
                                claim

 01/23/2020   IAWN IC           Review John Morris email, review file re same,            0.80      1025.00        $820.00
                                respond re claim v. demand

 06/12/2020   IAWN IC           Review voice mail message and email from insurer,         0.50      1025.00        $512.50
                                (.1) review file re same, (.3) exchange emails with
                                insurer and Bradford Sandler re same (.1)

 02/12/2021   IAWN IC           Exchange emails with Bradford Sandler re policy           0.10      1145.00        $114.50
                                limits

                                                                                          9.70                    $9,675.50

  Operations [B210]
 01/05/2021   BJS     OP        Teleconference with ATG regarding SEC                     0.30      1295.00        $388.50

 04/22/2021   BJS     OP        Various emails with Peter J. Keane regarding AWS          0.20      1295.00        $259.00

 06/03/2021   BJS     OP        Various emails with Peter J. Keane regarding AWS;         0.30      1295.00        $388.50
                                various emails with J. Feldshur regarding same

 06/23/2021   BJS     OP        Attention to AWS backup                                   0.30      1295.00        $388.50

 07/06/2021   BJS     OP        Attention to AWS                                          0.30      1295.00        $388.50

                                                                                          1.40                    $1,813.00

  Retention of Prof. [B160]
 10/18/2019   LCT     RP        Prepare CNOs re PSZ&J and Province retention              0.20        460.00        $92.00
                                applications and prepare proposed orders.

 10/22/2019   LCT     RP        Efile CNOs re PSZ&J and Province committee                0.30        460.00       $138.00
                                retention applications; upload proposed orders;
                                prepare and submit CNOs with proposed orders and
                                underlying applications to Judge.

 10/25/2019   SSC     RP        Attention to PSZJ retention.                              0.10      1050.00        $105.00

 10/25/2019   SSC     RP        Correspond with L. Thomas re PSZJ retention order         0.10      1050.00        $105.00
                                needed.

 10/28/2019   LCT     RP        Serve [signed] retention orders re PSZ&J and              0.20        460.00        $92.00
                                Province; prepare aff of service.

 04/02/2021   PJK     RP        Email from D Miller re amended retentions for             0.20        845.00       $169.00
                    Case 19-11938-LSS           Doc 432-2         Filed 09/01/21        Page 33 of 48


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     32
Giuliano, Alfred T. (uBiome)                                                                       Invoice 128354
31271 - 00001                                                                                      July 31, 2021


                                                                                           Hours           Rate       Amount
                                preference work, attention to same

 04/06/2021   PJK     RP        Email to BJS re supplemental retention apps for             0.20        845.00         $169.00
                                preference work

 04/21/2021   BJS     RP        Review and revise PSZJ amended retention                    0.50      1295.00          $647.50
                                application; various emails with Peter J. Keane
                                regarding same

 04/21/2021   PJK     RP        Draft amended PSZJ retention app for preference             1.00        845.00         $845.00
                                work, email to BJS re same, review BJS edits

 04/21/2021   PJK     RP        Draft GMCO amended retention app for preference             0.80        845.00         $676.00
                                work, email to trustee and D Miller re same

 04/27/2021   BJS     RP        Review and revise PSZJ retention application                0.10      1295.00          $129.50
                                (amended)

 04/27/2021   PJK     RP        Finalize PSZJ and GMCO amended retention apps,              0.80        845.00         $676.00
                                emails with L Thomas re filing of same

 04/27/2021   LCT     RP        Prepare certificates of service to amended retention        0.50        460.00         $230.00
                                applications of PSZ&J and GMC (.1); efile and
                                serve amended retention applications (.4).

 05/12/2021   LCT     RP        Prepare Certificates of No Obj. with proposed orders        0.30        460.00         $138.00
                                re GMC and PSZ&J amended retention applications
                                (.2); efile same and upload orders for approval (.1).

 05/18/2021   LCT     RP        Serve [signed] orders approving amended retention           0.20        460.00          $92.00
                                applications of GMC, PSZJ (.1); prep and efile cert
                                of service (.1).

                                                                                            5.50                     $4,304.00

  TOTAL SERVICES FOR THIS MATTER:                                                                                 $141,035.50
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 34 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     33
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021



 Expenses
 10/22/2019   RE        ( 94 @0.10 PER PG)                                                 9.40
 10/22/2019   RE        ( 24 @0.10 PER PG)                                                 2.40
 10/24/2019   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                       3.00
 10/24/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                       2.60
 10/25/2019   RE        ( 1 @0.10 PER PG)                                                  0.10
 10/25/2019   RE        ( 2 @0.10 PER PG)                                                  0.40
 10/25/2019   RE        ( 3 @0.10 PER PG)                                                  0.60
 10/25/2019   RE2       SCAN/COPY ( 30 @0.10 PER PG)                                       3.00
 10/25/2019   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 10/28/2019   DC        85648.00002 Advita Charges for 10-28-19                          22.50
 10/28/2019   PO        85648.00002 :Postage Charges for 10-28-19                        34.50
 10/28/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                       2.60
 10/28/2019   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 10/28/2019   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 10/28/2019   RE2       SCAN/COPY ( 12 @0.10 PER PG)                                       1.20
 10/29/2019   DC        85648.00002 Advita Charges for 10-29-19                          50.00
 10/29/2019   PO        85648.00002 :Postage Charges for 10-29-19                         8.70
 10/29/2019   PO        85648.00002 :Postage Charges for 10-29-19                        34.50
 10/29/2019   RE        ( 365 @0.10 PER PG)                                              36.50
 10/29/2019   RE        ( 111 @0.10 PER PG)                                              11.10
 10/29/2019   RE        ( 7 @0.10 PER PG)                                                  0.70
 10/29/2019   RE        ( 2 @0.10 PER PG)                                                  0.20
 10/29/2019   RE        ( 146 @0.10 PER PG)                                              14.60
 10/29/2019   RE2       SCAN/COPY ( 26 @0.10 PER PG)                                       2.60
 10/29/2019   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 10/30/2019   DC        85648.00002 Advita Charges for 10-30-19                          22.50
 10/31/2019   DC        85648.00002 Advita Charges for 10-31-19                          87.50
 10/31/2019   RE        ( 2 @0.10 PER PG)                                                  0.20
 10/31/2019   RE        ( 1 @0.10 PER PG)                                                  0.10
 10/31/2019   RE        ( 58 @0.10 PER PG)                                                 5.80
 10/31/2019   RE        ( 1 @0.10 PER PG)                                                  0.10
 10/31/2019   RE        ( 28 @0.10 PER PG)                                                 5.60
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 35 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     34
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021

 10/31/2019   RE        ( 74 @0.10 PER PG)                                               14.80
 10/31/2019   RE        ( 140 @0.10 PER PG)                                              28.00
 10/31/2019   RE        ( 7 @0.10 PER PG)                                                  1.40
 10/31/2019   RE2       SCAN/COPY ( 28 @0.10 PER PG)                                       2.80
 11/01/2019   DC        85648.00002 Advita Charges for 11-01-19                          50.00
 11/04/2019   DC        85648.00002 Advita Charges for 11-04-19                          22.50
 11/08/2019   PO        85648.00002 :Postage Charges for 11-08-19                       816.00
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           65.85
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           26.89
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           17.72
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           24.00
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           17.72
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           26.89
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           17.72
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           31.22
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           42.64
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.68
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           12.52
                   Case 19-11938-LSS          Doc 432-2      Filed 09/01/21   Page 36 of 48


Pachulski Stang Ziehl & Jones LLP                                                    Page:     35
Giuliano, Alfred T. (uBiome)                                                         Invoice 128354
31271 - 00001                                                                        July 31, 2021


 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          24.00
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          36.81
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          24.00
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          42.64
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          26.89
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
                    Case 19-11938-LSS         Doc 432-2      Filed 09/01/21   Page 37 of 48


Pachulski Stang Ziehl & Jones LLP                                                    Page:     36
Giuliano, Alfred T. (uBiome)                                                         Invoice 128354
31271 - 00001                                                                        July 31, 2021

 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          48.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.53
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          26.89
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          12.52
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          42.64
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          15.11
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.45
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                           9.94
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          11.84
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          16.56
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          32.09
 11/12/2019   FE        85648.00002 FedEx Charges for 11-12-19                          18.45
 11/12/2019   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                      1.30
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          65.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          65.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          65.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          56.34
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          54.57
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          53.28
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
                   Case 19-11938-LSS          Doc 432-2      Filed 09/01/21   Page 38 of 48


Pachulski Stang Ziehl & Jones LLP                                                    Page:     37
Giuliano, Alfred T. (uBiome)                                                         Invoice 128354
31271 - 00001                                                                        July 31, 2021


 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          37.28
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          47.78
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
                   Case 19-11938-LSS          Doc 432-2      Filed 09/01/21   Page 39 of 48


Pachulski Stang Ziehl & Jones LLP                                                    Page:     38
Giuliano, Alfred T. (uBiome)                                                         Invoice 128354
31271 - 00001                                                                        July 31, 2021

 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          23.44
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                          49.85
                   Case 19-11938-LSS          Doc 432-2       Filed 09/01/21   Page 40 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     39
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021


 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                           49.85
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                           42.64
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                           17.72
 11/13/2019   FE        85648.00002 FedEx Charges for 11-13-19                           42.64
 11/15/2019   DC        85648.00002 Advita Charges for 11-15-19                          50.00
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           16.56
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.11
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           17.64
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
                   Case 19-11938-LSS          Doc 432-2      Filed 09/01/21   Page 41 of 48


Pachulski Stang Ziehl & Jones LLP                                                    Page:     40
Giuliano, Alfred T. (uBiome)                                                         Invoice 128354
31271 - 00001                                                                        July 31, 2021

 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          34.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          15.11
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          23.17
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          15.11
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          34.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                          18.45
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 42 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     41
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021


 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           11.84
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                            9.94
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           15.95
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   FE        85648.00002 FedEx Charges for 11-18-19                           18.45
 11/18/2019   PO        85648.00002 :Postage Charges for 11-18-19                        44.90
 11/18/2019   PO        85648.00002 :Postage Charges for 11-18-19                        48.10
 11/18/2019   RE2       SCAN/COPY ( 44 @0.10 PER PG)                                       4.40
 11/27/2019   DC        85648.00002 Advita Charges for 11-27-19                          22.50
 12/10/2019   RE2       SCAN/COPY ( 34 @0.10 PER PG)                                       3.40
 12/11/2019   BM        Business Meal [E111] Hoke Poke, Working Meal, JAM                14.97
 12/12/2019   CC        Conference Call [E105] AT&T Conference Call, JAM                   1.83
 12/16/2019   DC        85648.00002 Advita Charges for 12-16-19                          75.25
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 43 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     42
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021

 12/17/2019   DC        85648.00002 Advita Charges for 12-17-19                          64.38
 12/19/2019   RE2       SCAN/COPY ( 270 @0.10 PER PG)                                    27.00
 01/23/2020   CC        Conference Call [E105] AT&T Conference Call, JAM                   0.88
 02/12/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                                       5.20
 02/13/2020   CC        Conference Call [E105] AT&T Conference Call, JAM                   1.93
 03/11/2020   FE        85648.00002 FedEx Charges for 03-11-20                           19.72
 06/01/2020   RE        ( 10 @0.10 PER PG)                                                 2.00
 06/01/2020   RE        ( 60 @0.10 PER PG)                                               12.00
 06/01/2020   RE        ( 9 @0.10 PER PG)                                                  1.80
 06/01/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 06/01/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 06/01/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                       1.40
 06/01/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                                       1.40
 06/01/2020   RE2       SCAN/COPY ( 720 @0.10 PER PG)                                    72.00
 06/02/2020   DC        85648.00002 Advita Charges for 06-02-20                          45.00
 11/30/2020   FE        85648.00002 FedEx Charges for 11-30-20                           15.37
 11/30/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 11/30/2020   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                       2.70
 11/30/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 01/04/2021   PO        31271.00001 :Postage Charges for 01-04-21                        10.80
 01/05/2021   CC        Conference Call [E105] AT&T Conference Call, CRR                  2.85
 01/05/2021   FE        31271.00001 FedEx Charges for 01-05-21                            9.36
 01/05/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 01/05/2021   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                       2.70
 01/05/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 01/05/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 01/05/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 01/05/2021   RE2       SCAN/COPY ( 20 @0.10 PER PG)                                       2.00
 01/05/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 01/06/2021   CC        Conference Call [E105] AT&T Conference Call, CRR                  6.50
 01/12/2021   PO        31271.00001 :Postage Charges for 01-12-21                         9.00
 01/12/2021   RE        ( 9 @0.10 PER PG)                                                  0.90
 01/12/2021   RE        ( 18 @0.10 PER PG)                                                 1.80
 01/12/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 44 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     43
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021


 01/25/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 01/25/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                       2.20
 01/25/2021   RE2       SCAN/COPY ( 104 @0.10 PER PG)                                    10.40
 01/28/2021   RE        ( 8 @0.10 PER PG)                                                  0.80
 01/28/2021   RE        ( 15 @0.10 PER PG)                                                 1.50
 01/28/2021   RE2       SCAN/COPY ( 4 @0.10 PER PG)                                        0.40
 01/28/2021   RE2       SCAN/COPY ( 8 @0.10 PER PG)                                        0.80
 01/28/2021   RE2       SCAN/COPY ( 44 @0.10 PER PG)                                       4.40
 01/28/2021   RE2       SCAN/COPY ( 49 @0.10 PER PG)                                       4.90
 01/28/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 01/28/2021   RE2       SCAN/COPY ( 1760 @0.10 PER PG)                                  176.00
 02/02/2021   RE2       SCAN/COPY ( 40 @0.10 PER PG)                                       4.00
 02/02/2021   RE2       SCAN/COPY ( 80 @0.10 PER PG)                                       8.00
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           10.56
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           10.56
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           10.56
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           16.50
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           10.56
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           21.12
 02/03/2021   FE        31271.00001 FedEx Charges for 02-03-21                           10.56
 02/03/2021   RE        ( 18 @0.10 PER PG)                                                 1.80
 02/16/2021   PO        31271.00001 :Postage Charges for 02-16-21                        52.70
 02/16/2021   PO        31271.00001 :Postage Charges for 02-16-21                        18.00
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           10.64
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           10.64
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           10.64
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           16.62
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           10.64
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           21.27
 02/25/2021   FE        31271.00001 FedEx Charges for 02-25-21                           10.64
 02/25/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
 02/25/2021   RE2       SCAN/COPY ( 35 @0.10 PER PG)                                       3.50
 02/25/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 45 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     44
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021

 02/25/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 02/25/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 02/25/2021   RE2       SCAN/COPY ( 29 @0.10 PER PG)                                       2.90
 02/25/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 02/25/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 02/25/2021   RE2       SCAN/COPY ( 15 @0.10 PER PG)                                       1.50
 02/25/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 02/25/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 02/25/2021   RE2       SCAN/COPY ( 261 @0.10 PER PG)                                    26.10
 02/25/2021   RE2       SCAN/COPY ( 25 @0.10 PER PG)                                       2.50
 02/26/2021   DC        31271.00001 Advita Charges for 02-26-21                           7.50
 03/01/2021   PO        31271.00001 :Postage Charges for 03-01-21                         1.20
 03/01/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 03/01/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                        0.90
 03/01/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 03/11/2021   PO        31271.00001 :Postage Charges for 03-11-21                        52.70
 03/11/2021   PO        31271.00001 :Postage Charges for 03-11-21                        14.40
 03/12/2021   RE2       SCAN/COPY ( 19 @0.10 PER PG)                                       1.90
 03/12/2021   RE2       SCAN/COPY ( 13 @0.10 PER PG)                                       1.30
 03/15/2021   FE        31271.00001 FedEx Charges for 03-15-21                           10.69
 03/15/2021   FE        31271.00001 FedEx Charges for 03-15-21                           21.37
 03/15/2021   FE        31271.00001 FedEx Charges for 03-15-21                           18.04
 03/15/2021   FE        31271.00001 FedEx Charges for 03-15-21                           10.69
 03/15/2021   FE        31271.00001 FedEx Charges for 03-15-21                           10.69
 03/15/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
 03/15/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 03/15/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 03/15/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60
 03/15/2021   RE2       SCAN/COPY ( 144 @0.10 PER PG)                                    14.40
 03/15/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 03/15/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           10.69
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           10.69
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           10.69
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 46 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     45
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021


 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           16.70
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           10.69
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           21.37
 03/18/2021   FE        31271.00001 FedEx Charges for 03-18-21                           10.69
 03/18/2021   RE        ( 2 @0.10 PER PG)                                                  0.20
 03/18/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 03/18/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 03/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 04/02/2021   PO        31271.00001 :Postage Charges for 04-02-21                        71.50
 04/02/2021   PO        31271.00001 :Postage Charges for 04-02-21                         9.00
 04/02/2021   PO        31271.00001 :Postage Charges for 04-02-21                        14.40
 04/02/2021   PO        31271.00001 :Postage Charges for 04-02-21                        71.50
 04/27/2021   RE        ( 2 @0.10 PER PG)                                                  0.20
 04/27/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
 04/27/2021   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 04/27/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 04/27/2021   RE2       SCAN/COPY ( 198 @0.10 PER PG)                                    19.80
 04/27/2021   RE2       SCAN/COPY ( 333 @0.10 PER PG)                                    33.30
 04/27/2021   RE2       SCAN/COPY ( 189 @0.10 PER PG)                                    18.90
 04/27/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 04/27/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 04/27/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                       2.10
 04/27/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                       2.20
 04/29/2021   RE2       SCAN/COPY ( 37 @0.10 PER PG)                                       3.70
 04/29/2021   RE2       SCAN/COPY ( 21 @0.10 PER PG)                                       2.10
 04/29/2021   RE2       SCAN/COPY ( 22 @0.10 PER PG)                                       2.20
 04/30/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
 04/30/2021   RE2       SCAN/COPY ( 9 @0.10 PER PG)                                        0.90
 04/30/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 04/30/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 05/03/2021   RE        ( 5 @0.10 PER PG)                                                  0.50
 05/03/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/03/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
                    Case 19-11938-LSS         Doc 432-2       Filed 09/01/21   Page 47 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     46
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021

 05/03/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60
 05/03/2021   RE2       SCAN/COPY ( 153 @0.10 PER PG)                                    15.30
 05/03/2021   RE2       SCAN/COPY ( 17 @0.10 PER PG)                                       1.70
 05/05/2021   RE        ( 1 @0.10 PER PG)                                                  0.10
 05/05/2021   RE2       SCAN/COPY ( 106 @0.10 PER PG)                                    10.60
 05/05/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 05/05/2021   RE2       SCAN/COPY ( 954 @0.10 PER PG)                                    95.40
 05/05/2021   RE2       SCAN/COPY ( 112 @0.10 PER PG)                                    11.20
 05/05/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/13/2021   FE        31271.00001 FedEx Charges for 05-13-21                           10.69
 05/13/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 05/13/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 05/13/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 05/13/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 05/14/2021   PO        31271.00001 :Postage Charges for 05-14-21                        10.80
 05/18/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 05/18/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 05/18/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 05/18/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/24/2021   RE        ( 2 @0.10 PER PG)                                                  0.20
 05/24/2021   RE        ( 87 @0.10 PER PG)                                                 8.70
 05/24/2021   RE        ( 2 @0.10 PER PG)                                                  0.20
 05/24/2021   RE        ( 14 @0.10 PER PG)                                                 1.40
 05/24/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/24/2021   RE2       SCAN/COPY ( 3 @0.10 PER PG)                                        0.30
 05/24/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/24/2021   RE2       SCAN/COPY ( 11 @0.10 PER PG)                                       1.10
 05/24/2021   RE2       SCAN/COPY ( 87 @0.10 PER PG)                                       8.70
 05/24/2021   RE2       SCAN/COPY ( 2 @0.10 PER PG)                                        0.20
 05/25/2021   DC        31271.00001 Advita Charges for 05-25-21                           7.50
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                           10.74
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                           10.74
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                           10.74
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                           16.77
                    Case 19-11938-LSS            Doc 432-2    Filed 09/01/21   Page 48 of 48


Pachulski Stang Ziehl & Jones LLP                                                     Page:     47
Giuliano, Alfred T. (uBiome)                                                          Invoice 128354
31271 - 00001                                                                         July 31, 2021


 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                            10.74
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                            21.47
 05/25/2021   FE        31271.00001 FedEx Charges for 05-25-21                            10.74
 05/25/2021   PO        31271.00001 :Postage Charges for 05-25-21                         52.70
 05/25/2021   PO        31271.00001 :Postage Charges for 05-25-21                         10.80
 05/25/2021   RE        ( 36 @0.10 PER PG)                                                 3.60
 05/25/2021   RE        ( 2 @0.10 PER PG)                                                  0.20
 05/28/2021   RE        ( 4 @0.10 PER PG)                                                  0.40
 05/28/2021   RE2       SCAN/COPY ( 5 @0.10 PER PG)                                        0.50
 05/28/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 05/28/2021   RE2       SCAN/COPY ( 27 @0.10 PER PG)                                       2.70
 05/28/2021   RE2       SCAN/COPY ( 18 @0.10 PER PG)                                       1.80
 06/07/2021   FE        31271.00001 FedEx Charges for 06-07-21                            18.13
 06/07/2021   RE2       SCAN/COPY ( 16 @0.10 PER PG)                                       1.60
 06/21/2021   RE        ( 182 @0.10 PER PG)                                               18.20
 06/21/2021   RE2       SCAN/COPY ( 294 @0.10 PER PG)                                     29.40
 06/21/2021   RE2       SCAN/COPY ( 68 @0.10 PER PG)                                       6.80
 06/21/2021   RE2       SCAN/COPY ( 1 @0.10 PER PG)                                        0.10
 07/31/2021   PAC       Pacer - Court Research                                            49.00

   Total Expenses for this Matter                                                  $10,060.34
